Final orders of disposition, Family Court, New York County (Leah Marks, J.), entered December 9, 1991, which terminated respondent’s parental rights and transferred custody and guardianship of the two children to petitioner agency and the Commissioner of Social Services, following a fact-finding determination on August 13, 1991 that petitioner had permanently neglected the children pursuant to Social Services Law § 384J) (7), unanimously affirmed, without costs.
The record established that the agency made diligent efforts to encourage and strengthen the parental relationship, but that respondent nevertheless failed to plan for the future of his children for more than one year. "Good faith alone is not enough: the plan must be realistic and feasible.” (Matter of Star Leslie W., 63 NY2d 136, 143.) Not only did respondent continue to associate with the children’s mother despite her negative impact on respondent and the children (see, Matter of Albert T., 188 AD2d 934, 937), respondent failed to avail himself of the resources provided by the agency (Matter of Wesley F., 190 AD2d 576).
There is no presumption that the best interests of the children are served by return to the natural parent (Matter of Star Leslie W., supra, at 147-148). Here, the court properly concluded that the best interests of these special needs children required that custody rights be transferred to free them for adoption. Concur—Sullivan, J. P., Ellerin, Rubin and Williams, JJ.